Citation Nr: 1523613	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to the receipt of Dependents' Educational Assistance (DEA) benefits prior to September 19, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to February 2007.  He died in June 2008, and the Appellant is his child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Lincoln, Nebraska, currently has jurisdiction over the Veteran's VA claims folder.

The Appellant provided testimony at a hearing before the undersigned in January 2015.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The record reflects the Appellant's basic eligibility for DEA benefits is based upon service connection being established for the cause of the Veteran's death in June 2008.  The decision and notification that made this determination were both in November 2008.

2.  The record does not reflect the Appellant filed a claim to receive DEA benefits prior to September 19, 2013; and the claim was for programs that occurred from August 2002 to May 2006, and from November 2008 to April 2010.

3.  The law does not permit the actual receipt of DEA benefits for programs that occurred more than one year prior to the date of claim for such.


CONCLUSION OF LAW

The criteria for the Appellant's receipt of DEA benefits prior to September 19, 2012, are not met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512, 5113 (West 2014); 38 C.F.R. §§ 3.807, 21.1029, 21.1030, 21.3040 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032. 

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Appellant's formal claim for DEA benefits was incomplete, as it was determined she satisfied basic eligibility for such benefits.  Rather, as detailed below, the resolution of this case depends upon whether she is entitled to receive such benefits for the program(s) in question which occurred prior to September 19, 2012.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her May 2014 Notice of Disagreement (NOD), August 2014 Substantive Appeal, and January 2015 hearing testimony. 

With respect to the aforementioned January 2015 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned accurately noted the nature of the appellate claim, asked questions to clarify the Appellant's contentions, and noted the basic regulatory provisions regarding the commencement of DEA benefits.  Moreover, the Appellant, through her testimony and other statements of record, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Finally, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. § 3.807.  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57(a)(1).

In this case, the Appellant's basic eligibility for DEA benefits is not in dispute, as she has been found eligible for these benefits.  Rather, the dispute in this case is she is entitled to receive such benefits for programs that were completed prior to September 19, 2012.
The basic beginning date of an eligible child's period of eligibility for DEA (Chapter 35 education assistance) benefits is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstances, an eligible child may commence their period of eligibility prior to the 18th birthday. The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c).

During the time period of eligibility, the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 C.F.R. §§ 21.3020(b), 21.3044(a).  The applicable regulations further provide that an individual must file a formal claim for educational assistance for pursuit of a program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of claim is when a valid claim or application is filed with VA.  That is based upon either the date the formal claim is received at VA, or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b).

The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113(a).

Additionally, the effective date for the commencing date of an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of service members); one-year prior to the date of claim; the date certified by the educational institution; or the effective date of the course approval, or, one year before the VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d).

In this case, the record indicates that DEA benefits are based upon a finding that service connection was warranted for the cause of the Veteran's death in June 2008.  The decision making that determination, and the notification of such sent to the Veteran's surviving spouse, were both in November 2008.  In pertinent part, this decision noted that basic eligibility for DEA benefits began in June 2008.  Further, notification sent to the Appellant in October 2013 informed her that she could also choose November 2008, the day before the date VA determined the Veteran's death to be service-connected, as the beginning date for basic DEA benefits; or a date between those two dates.  The record also reflects the Appellant was born in August 1987, which would indicate the she became 18 in August 2005, which is prior to any of the aforementioned 2008 beginning dates for basic eligibility. 

In this case, the Appellant requested DEA benefits for programs that occurred from August 2002 to May 2006, and from November 2008 to April 2010.  As the August 2002 to May 2006 program precedes by more than 2 years the date basic eligibility was established in June 2008, it is clear that no DEA benefits are permitted for this program under the law.

The Board acknowledges that the November 2008 to April 2010 program was subsequent to the beginning of the basic eligibility period in June 2008.  However, in order for the Appellant to actually receive such benefits there must be an actual claim for such.  In this case, the record does not reflect the Appellant filed a formal or informal claim for DEA benefits prior to September 19, 2013.  Moreover, she acknowledged this fact at her January 2015 hearing.  See Transcript pp. 2-3.  As noted above, the law does not permit the receipt of DEA benefits for a program that occurred more than one year prior to the initial claim for such benefits.

The Board acknowledges that the Appellant contended the notification she received from VA indicated she could receive DEA benefits for the period beginning in June 2008, or November 2008, or some date in between of her choosing; and that the November 2008 to April 2010 program was within that period.  

The Board is sympathetic to the Appellant's contentions in this case, particularly as she has indicated the notification from VA indicated she could receive DEA benefits for the period in question.  Further, as already noted, the November 2008 to April 2010 program is within the basic eligibility period for receipt of such benefits.  However, as stated above, the law mandates that there must be an actual claim for such benefits, the program must be certified by the education institution in question, there must be approval of the course(s); and the effective date for receipt of such benefits can be no earlier than one year prior to latest of any of these elements.  In other words, the law does not permit the actual receipt of DEA benefits for programs that occurred more than one year prior to the date of claim for such.

In view of the foregoing, the Appellant's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the facts of this case, the earliest date by which the Appellant could actually receive DEA benefits is one year prior to her September 19, 2013, claim, which is the September 19, 2012, effective date that was actually assigned in this case.

For these reasons, the Board must conclude that the Appellant has no legal entitlement to receive DEA benefits prior to September 19, 2012, which is the benefit she is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The appeal is denied.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


